¶34 (concurring in the result) — While I agree with the majority’s conclusion that the compulsory collection of deoxyribonucleic acid (DNA) samples from convicted felons does not violate article I, section 7 of the Washington State Constitution or the Fourth Amendment to the federal constitution, I find the majority’s method for addressing the state and federal constitutional claims flawed.
Owens, J.
¶35 Although the majority correctly acknowledges that “in some areas” article I, section 7 is more protective than the Fourth Amendment, majority at 70 (emphasis added), the majority does not tell us how we are to know when the state constitutional protection is in fact broader. Rather, the majority analyzes the constitutionality of RCW 43.43.754 first under article I, section 7 and then under the Fourth Amendment. The majority never attempts to explain why an analysis under both the state and federal provisions would ever be necessary. Logically, if the state constitution affords broader protection, there can be no need to proceed under the Fourth Amendment, and conversely, if the state constitution is not more protective, the Fourth Amendment’s protections will necessarily be coextensive with our state constitutional protections, making a state constitutional analysis redundant.
¶36 The majority’s mistaken notion that this court must engage in both “an independent state constitutional analysis” and a federal constitutional analysis betrays the majority’s misunderstanding of this court’s important holding in State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986). Majority at 71. The majority opinion actually leaves us where the Gunwall court started, as can be seen from the Gunwall court’s first issue statement: “When is it appropriate for this court to resort to independent state constitu *84tional grounds to decide a case, rather than deferring to comparable provisions of the United States Constitution as interpreted by the United States Supreme Court?” Gunwall, 106 Wn.2d at 58 (emphasis added). The Gunwall court’s mission was to provide a principled way to determine when the state constitution is more protective in a given situation and when, consequently, an independent state analysis is warranted. Providing background on the genesis of that issue, the Gunwall court quoted the following passage from Justice Utter’s law review article:
“Washington is one of many states that rely on their own constitutions to protect civil liberties. Since the recent retrenchment of the United States Supreme Court in this area, the appellate courts of a majority of the states have interpreted their state constitutions to provide greater protection for individual rights than does the United States Constitution.”
Id. at 59 (emphasis added) (quoting Robert F. Utter, Freedom and Diversity in a Federal System: Perspectives on State Constitutions and the Washington Declaration of Rights, 7 U. Puget Sound L. Rev. 491, 499 (1984)). To determine “[w]hen” our state constitution is to be interpreted as providing “ ‘greater protection for individual rights’ ” than the federal constitution, id. at 58, 59 (emphasis added), the Gunwall court set forth six “nonexclusive neutral criteria ... relevant in determining whether, in a given situation, the Washington State Constitution should be considered as extending broader rights to its citizens than the United States Constitution.” Id. at 58 (emphasis added); see also id. at 61 (reiterating that the six factors are “relevant to determining whether, in a given situation, the constitution of the State of Washington should be considered as extending broader rights to its citizens than does the United States Constitution” (emphasis added)).
¶37 In sum, although the majority rightly acknowledges that article I, section 7 may provide greater protection of individual rights than the Fourth Amendment, the majority nevertheless ignores the Gunwall court’s six-factor inquiry and retreats to square one. Whereas the Gunwall court *85proposed a method for answering the question, the majority’s amnesic approach in the present case is to provide a state constitutional analysis and then a federal analysis. One of the majority’s analyses is redundant, but the majority has no idea which one that might be.
¶38 That the majority embarks on an article I, section 7 analysis without considering the Gunwall factors could logically suggest that the majority believes that anytime a party claims a violation of article I, section 7 and the Fourth Amendment, our state constitution will provide broader protection. Such a notion is insupportable. This court has held that the analysis of Gunwall factors one, two, three, and five will not vary with the context giving rise to the article I, section 7 claim and that those factors will invariably weigh in favor of declaring article I, section 7 more protective than the Fourth Amendment.8 Additionally, we have held that Gunwall factors four and six — “preexisting state law” and “matters of particular state or local concern” — are necessarily contingent on the particular context of the claimed constitutional violation,9 and we have acknowledged, as common sense dictates, that where we have already assessed factors four and six “in a particular context,” we need not replicate the analysis but may rely on our past decisions.10 For example, because we have frequently addressed article I, section 7 in the context of warrantless *86vehicle searches and stops, the analysis of Gunwall factors four and six is now superfluous in that context. 11 Here, however, given that we have never determined whether article I, section 7 is more protective than the Fourth Amendment in the particular context of DNA samples taken from convicted felons, the majority implicitly overrules Gunwall.
¶39 Moreover, although the majority asserts that “an independent state constitutional analysis” is warranted, majority at 71 (emphasis added), the majority nonetheless contradicts that contention by following the article I, section 7 analysis with a Fourth Amendment analysis: “Having determined RCW 43.43.754 does not violate article I, section 7, we now analyze if the statute violates the minimum protections afforded under the federal constitution.” Majority at 79. Again, why do that? The purpose of applying the Gunwall factors is to determine whether article I, section 7 is broader in scope. If, as the majority apparently contends, article I, section 7 provides more protection to these petitioners than does the Fourth Amendment but still not enough to preclude the State’s collection of their DNA samples, it is plainly illogical to proceed as though a less protective Fourth Amendment would produce a different result. Either article I, section 7 is broader, in which case an independent state analysis resolves the constitutional claims, or it is not broader, and a Fourth Amendment analysis will thus resolve the coextensive state and federal claims.
¶40 In sum, I would plainly state that we have not previously considered the relative scope of article I, section *877 and the Fourth Amendment in the context of the compulsory collection of DNA samples from felons, and I would conclude that Gunwall factors four and six do not establish that article I, section 7 is more protective than the Fourth Amendment and that, consequently, an independent analysis under article I, section 7 is unwarranted. Cf. State v. Audley, 77 Wn. App. at 897, 904, 894 P.2d 1359 (1995) (concluding that, based on Gunwall factors four and six, article I, section 7 “affords no greater protection to an arrestee from warrantless bodily searches than the federal constitution” and that no independent state constitutional analysis is warranted). In contrast to the majority’s confusing, equivocal approach, I would rely solely on a Fourth Amendment analysis. I would apply the traditional balancing test for minimally intrusive searches and would hold that the compulsory collection of DNA samples from convicted felons does not constitute an unreasonable search barred by the Fourth Amendment.
¶41 Finally, even if the majority had defensibly embarked on an independent article I, section 7 analysis, I would join Justices Fairhurst and Sanders in rejecting the majority’s handling of that analysis. See dissent (Sanders, J.) at 89-90; concurrence in dissent (Fairhurst, J.) at 91. Two inquiries are implicit in an article I, section 7 claim: (1) whether the contested state action “disturbed” a person’s “private affairs” and, if so, (2) whether the action was undertaken with “authority of law” (that is, pursuant to a validly issued warrant, an exception to the warrant requirement, or a constitutional statute). The majority actually folds the second inquiry into the first and determines that the compulsory collection of a biological sample was not state action that “disturbed” the petitioners’ “private affairs.” That conclusion is not only intuitively implausible, it is contrary to prior case law, as Justices Fairhurst and Sanders explain. Dissent (Sanders, J.) at 89-90; concurrence in dissent (Fairhurst, J.) at 91. The blood draw and DNA analysis assuredly constitute an intrusion into the petitioners’ “private affairs.” The majority should have recognized as much and *88should have directed its article I, section 7 analysis to the second inquiry, the validity of that intrusion.12
Bridge, J., concurs with Owens, J.

 See State v. Boland, 115 Wn.2d 571, 576, 800 P.2d 1112 (1990) (adopting the Gunwall court’s analysis of factors one, two, three, and five, “[s]ince Gunwall involved comparing the same constitutional provisions”).


 Gunwall, 106 Wn.2d at 58, 68; see State v. Russell, 125 Wn.2d 24, 58, 882 P.2d 747 (1994) (noting that Gunwall factors four and six “are generally unique to the context in which the interpretation question arises,” thus requiring the court to “examine! ] the fourth and sixth factors in light of the new context presented” (emphasis added)); State v. Audley, 77 Wn. App. 897, 903, 894 P.2d 1359 (1995) (observing that the fourth and sixth Gunwall factors will “vary depending on the state action being challenged”).


 See Murphy v. State, 115 Wn. App. 297, 311, 62 P.3d 533 (2003) (stating that “just because a state constitutional provision has been subject to independent interpretation and found to be more protective in a particular context, it does not follow that greater protection is provided in all contexts”), cert. denied, 541 U.S. 1087 (2004); State v. Reichenbach, 153 Wn.2d 126, 131 n.1, 101 P.3d 80 (2004) (cautioning that “if there has been no prior determination of an appropriate independent state constitutional analysis in a particular context, and no argument *86is made that a different analysis applies under the state constitution than applies under the federal constitution, then we will apply the federal analysis” (emphasis added)).


 See State v. Hendrickson, 129 Wn.2d 61, 69 n.1, 917 P.2d 563 (1996) (observing that “[i]n particular, it is well settled that art. I, § 7 provides greater protection against warrantless searches of automobiles than the Fourth Amendment); State v. Ladson, 138 Wn.2d 343, 348, 979 P.2d 833 (1999) (acknowledging the redundancy of a Gunwall analysis “in the context of the same legal issue . .., namely warrantless stops of automobiles for the purpose of investigation”).


 Because the majority does not reach the second step of the article I, section 7 analysis, the majority does not resolve the conflict in the opinions of Justices Fairhurst and Sanders.